Citation Nr: 1117232	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability of the toes and groin.

2.  Entitlement to service connection for sterility, to include as a result of herbicide exposure.

3.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, January 1975 to January 1977, and September 1990 to September 1991, in addition to over 17 years of service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2006 rating decisions of the Department of Veteran's Affairs (VA) regional office (RO) located in North Little Rock, Arkansas.

In September 2006, the Veteran testified at a Travel Board hearing at the RO located in North Little Rock, Arkansas.  A transcript of the proceeding has been associated with the claims file.

In March 2007, the Board remanded the Veteran's claims for further development.  Such development has been completed as associated with the claims file, and these matters are returned to the Board for further appellate review.  The Board notes that in March 2007, the Board also remanded the issues of entitlement to service connection for a back disability, tinnitus, a left knee disability, and rhinitis with sinusitis.  These other claims were subsequently granted by the RO by way of two May 2005 rating decisions, which constitutes a complete grant of the benefits sought on appeal with respect to these four issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of entitlement to service connection for a back disability, tinnitus, a left knee disability, and rhinitis with sinusitis are no longer on appeal before the Board.

In August 2010, the Veteran was notified that the Acting Veterans Law Judge who conducted the September 2006 Travel Board hearing is no longer employed by the Board, and the Veteran was provided with an opportunity for a new Board hearing.  See 38 C.F.R. § 20.717.  In response, in September 2010, the Veteran notified the Board that he did not wish to have another hearing.  Therefore, the matters on appeal are ready for further review.

The issues of entitlement to service connection for infertility and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The competent medical evidence of record does not establish that the Veteran has a current diagnosis of any skin condition of the groin.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has tinea pedis related to his service in Vietnam.


CONCLUSION OF LAW

1.  Service connection for a skin condition of the groin is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2010).

2.  Resolving doubt in favor of the Veteran, service connection for tinea pedis is warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a skin condition of the toes (tinea pedis) is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim for service connection for a skin condition of the toes is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for a skin condition of the groin, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letters dated February 2005, May 2006, and April 2007 fully satisfied the duty to notify provisions, and the Veteran's claim was readjudicated by way of September 2006 Statement of the Case (SOC) and a May 2010 Supplemental Statement of the Case (SSOC).  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The VCAA letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  Also, a March 2006 Dingess notice explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In this regard, as noted above, in March 2007, the Veteran's claim was remanded so that, among other things, copies of any outstanding treatment records from his second and third periods of active service could be associated with the claims file.  Pursuant to the Board's remand, all of the Veteran's service treatment records from his latter two periods of active service were associated with the claims file by the RO, and the Veteran's claim was readjudicated by way of a May 2010 Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  The Veteran has not identified any outstanding relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, in March 2007, the Board remanded this claim for further development, including so that the Veteran could be afforded a VA examination relating to his claim.  Pursuant to the Board's March 2007 remand, the Veteran was provided with a March 2010 VA examination relating to his claim, which examination report reflects that the examiner reviewed the claims file, elicited a history from the Veteran, examined him, and addressed the questions posed by the Board.  The Board acknowledges that, as explained in detail below, the examiner found no active skin disease of the groin on examination.  In this regard, the Board acknowledges that, to the extent possible, VA should schedule a VA examination during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes, however, that in this particular case, there is no medical evidence in the entire claims file of any active skin condition of the groin ever, in service or post-service, such that there is no evidence tending to indicate that the Veteran may have a current disability so as to warrant another remand for another VA examination.  Also, as discussed in more detail below, the Veteran has not offered any lay statements asserting an active condition at any time during the pendency of this appeal, including any statements regarding symptomatology when specifically questioned regarding his groin condition at the Board hearing in September 2006.  Based thereon, the Board finds that there has been substantial compliance with the Board's remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, the Board finds that the record contains sufficient evidence to make a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from November 1967 to November 1969, January 1975 to January 1977, and September 1990 to September 1991, in addition to over 17 years of service in the Naval Reserves.  He claims that he incurred a skin disability ("fungus") of the toes and groin as a result of service.

With regard to the Veteran's claimed skin disability of the groin, as an initial matter, the Board notes that although the claims file contains several VA and private facility treatment records dated since August 2000, none of these treatment records reflect any complaints or diagnoses of any active skin problems of the groin (although they do reflect complaints of skin problems of the toes, as discussed below).

The Board also notes that the Veteran's service treatment records are silent as to any complaints or diagnoses of any skin condition of the groin.

A March 2010 VA examination report reflects that the Veteran reported a history of being treated for tinea cruris of the groin in service, but that he was not currently experiencing any flare-ups or symptoms, and that he was not using any medications for treatment (although, as noted above, the Veteran's service treatment records are silent as to any treatment for any skin condition of the groin in service).  The examiner noted that physical examination of the Veteran's groin revealed no tinea cruris, and that his skin was in good condition.  The examiner recorded a diagnosis of tinea cruris, resolved, and opined that the Veteran did not have any skin disability of the groin related to service.

The Board further notes that the Veteran has not offered any specific contentions regarding his claim for a skin condition of the groin (which he claimed as "fungus" of the groin in his informal claim), despite being specifically asked to elaborate on his claimed fungus of the groin at the September 2006 Board hearing.  See Transcript at 29.  While the Board acknowledges that the Veteran's claimed "fungus of the groin," it appears that the basis of his claim is having had such disability in the past, and not that he has manifested such disorder at any time during the pendency of this appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication).  This interpretation of the Veteran's informal claim is consistent with the history and clinical findings noted in the VA examination, and with the many medical records during the period on appeal that reflect complaints of and treatment for a skin condition of the toes, but no complaints of any skin condition of the groin.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of a skin condition of the groin during the period on appeal, there may be no service connection for the claimed disability.  See id.  

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin condition of the groin.  There is not an approximate balance of evidence; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).

With regard to the Veteran's claim for service connection for a skin disability of the toes, the Board notes that a March 2006 private treatment record and an April 2006 letter from Dr. C.D., a podiatrist, reflect that he was treating the Veteran for tinea pedis.  See also VA treatment record, April 2006 (Veteran followed by a private podiatrist for a fungal foot infection).  Clearly, the Veteran has a current skin condition of the toes, namely, tinea pedis.

The Board will now address whether the Veteran's tinea pedis is related to service.

As an initial matter, the Veteran's service treatment records are silent as to any skin condition of the toes.

The first post-service treatment record of any skin condition of the toes, including tinea pedis, is the above-noted March 2006 private treatment record from Dr. C.D., which reflects that Dr. C.D. noted that the Veteran's tinea pedis had been "persisting for years."  In his April 2006 letter, Dr. C.D. wrote that he believed it was a possibility that the Veteran's tinea pedis was related to his reported history of service in Vietnam.

The Veteran testified at the Board hearing that he continued to experience flare-ups on his toes two to three times per year.  See Transcript at 29.  

The March 2010 VA examination report reflects that the Veteran reported being treated for tinea pedis in service, and that he continued to experience flare-ups when his feet got wet or when he did a lot of sweating.  The examiner noted, however, that physical examination revealed that the Veteran was not experiencing any active tinea pedis at the time of examination.  The examiner recorded a diagnosis of tinea pedis, resolved, and opined that the Veteran had no (active) skin condition of the toes related to service.

In light of the above, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current skin condition of the toes related to service.  On the one hand, the Veteran reported at the September 2006 Board hearing and to the March 2010 VA examiner experiencing flare-ups of tinea pedis (or "fungus") since service.  The Board notes that while the Veteran may not be competent to diagnose tinea pedis, he is certainly competent to report experiencing continued symptoms of a skin problem of the toes during the period on appeal.  Also, the Board notes that his private podiatrist, Dr. C.D., noted in his March 2006 treatment record that the Veteran's tinea pedis had persisted for years, which, to some extent, tends to corroborate the Veteran's reported continuity of symptomatology.  Also, again, Dr. C.D. opined in his April 2006 letter that it is a "possibility" that the Veteran's tinea pedis is related to his service in Vietnam, and while his medical opinion may be speculative in nature, in this particular case, the Board finds that it tends to lend credibility to the Veteran's lay statements of continued symptomatology.  On the other hand, the March 2010 VA examiner essentially opined that the Veteran did not have any skin disability of the toes related to service because he had no active disease at the time of examination.  In that regard, the Board again notes the holding of the Court of Appeals for Veterans Claims (CAVC) in McClain v. Nicholson, 21 Vet. App. 319 (2007), that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim so long as the disorder was active at some point during the pendency of the appeal and has the potential of becoming active again.

In light of the above, the Board will resolve doubt in favor of the Veteran and grant service connection for tinea pedis.


ORDER

Entitlement to service connection for a skin disorder of the groin is denied.

Entitlement to service connection for tinea pedis is granted.

REMAND

A.  Infertility

The Veteran claims that he became sterile as a result of service, including as a result of herbicide exposure in Vietnam.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

The Board notes that the Veteran has not been afforded a VA examination regarding his claim for service connection for infertility.  In support of the Veteran's claim, the Veteran submitted an April 2006 statement from his wife, and the Board acknowledges several VA medical records reflect that he has reported that she is a nurse.  See, e.g., VA Examination Report (PTSD), May 2005; VA Treatment Records, March 2005, May 2006.  In her April 2006 statement, the Veteran's wife opined that the Veteran was sterile due to herbicide exposure in service.  Likewise, the Veteran testified at the September 2006 Board hearing that he believed his infertility was due to exposure to herbicides in Vietnam.  See Board Hearing Transcript at 26.  The Board finds that because the Veteran's wife is a nurse, her April 2006 statement satisfies the low threshold requirement for requiring a VA examination relating to the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Board notes that in her April 2006 statement, the Veteran's wife identified private treatment records relating to a surgical procedure that the Veteran underwent involving his vas deferens in the 1980s.  See also Board hearing transcript at 26).  While she noted that the surgeon, Dr. H.B. had since deceased, she offered to attempt to obtain copies of the hospitalization records in support of the Veteran's claim.  Based thereon, the Board finds that the RO should request copies of any available hospitalization records and associate them with the claims file.


B.  Sleep Apnea

The Veteran claims that he incurred sleep apnea secondary to his service-connected PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

A February 1978 report of medical history reflects that the Veteran reported experiencing trouble sleeping.  

VA treatment records dated through July 2006 reflect that the Veteran has been followed for sleep apnea that was diagnosed in October 2000, and that he uses a c-pap machine.  See, e.g., VA Treatment Records, April 2006, May 2006.  A May 2006 VA treatment record reflects that the Veteran underwent the sleep study in October 2000 because he was experiencing nightmares, restless sleep, and sleep apnea observed by his wife.  This May 2006 VA treatment record also includes a notation that the Veteran had a history of "PTSD related sleep problems for over 35 years."

The Board notes that the Veteran's disability rating for PTSD already takes into account difficulty sleeping, such as nightmares.  Therefore, the question in this case is whether the Veteran's sleep apnea is a distinct sleep disorder, and if so, whether it is secondary to the Veteran's service-connected PTSD.

In light of the above evidence of record, and because the Veteran has not been provided with a VA examination relating to his claim, the Board finds that this meets the low threshold for obtaining a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting low threshold requirement for a VA examination where evidence "indicates" that a veteran's disability "may" be associated with service).

In addition, the Board notes that during the September 2006 hearing, the Veteran identified outstanding private treatment records from Dr. D. relating to his claim (the Board acknowledges one October 2000 treatment record from Dr. D. reflecting diagnosed sleep apnea has already been associated with the claims file).  Therefore, the Board finds that on remand, the RO should request copies of any outstanding private treatment records from Dr. D dated from November 2000 to present and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any relevant VA treatment records dated from August 2006 to present relating to the Veteran's claimed sterility and sleep apnea, and associate them with the claims file.

2.  Obtain copies of any outstanding private hospital records relating to a surgical procedure performed on the Veteran's vas deferens (or any other fertility procedure) by Dr. H.B. in the 1980s.  To that end, provide the Veteran with a Form 21-4142 authorization and consent form.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any infertility condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, to include the Veteran's service treatment records and VA treatment records.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that each infertility condition identified on examination is related to any period of the Veteran's active service, to include but not limited to whether it is related to presumed herbicide exposure in Vietnam during the Veteran's first period of active service from November 1967 to November 1969.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Obtain copies of any outstanding private treatment records from Dr. D. dated from November 2000 to present relating to treatment for sleep apnea.  To that end, provide the Veteran with a Form 21-4142 authorization and consent form.  If these records are found to be unavailable, this should be specifically noted in the claims file.

5.  After the above development in paragraphs (1) and (4) is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep apnea and/or any other sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, to include the Veteran's service treatment records and VA treatment records.  If sleep apnea is diagnosed, the examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that his sleep apnea is related to service, including whether it is secondary to service-connected PTSD.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Also, please clarify the nature of any other sleep disorder/sleep problems, and the relationship between such disorder/problems and his service-connected PTSD.

6.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


